Name: 2009/22/EC: Council Decision of 8Ã December 2008 appointing the Chairman of the Military Committee of the European Union
 Type: Decision
 Subject Matter: EU institutions and European civil service;  defence
 Date Published: 2009-01-14

 14.1.2009 EN Official Journal of the European Union L 9/51 COUNCIL DECISION of 8 December 2008 appointing the Chairman of the Military Committee of the European Union (2009/22/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28(1) thereof, Having regard to the Treaty establishing the European Community, and in particular Article 207 thereof, Recalling Council Decision 2001/79/CFSP of 22 January 2001 setting up the Military Committee of the European Union (1), Whereas: (1) Pursuant to Article 3 of Decision 2001/79/CFSP, the Chairman of the Military Committee is to be appointed by the Council on the recommendation of the Committee meeting at the level of the Chiefs of Defence. (2) At its meeting on 29 October 2008, the Committee meeting at the level of the Chiefs of Defence recommended that General HÃ ¥kan SYRÃ N be appointed Chairman of the Military Committee of the European Union, HAS DECIDED AS FOLLOWS: Article 1 General HÃ ¥kan SYRÃ N is appointed Chairman of the Military Committee of the European Union for a period of three years as from 6 November 2009. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 8 December 2008. For the Council The President B. KOUCHNER (1) OJ L 27, 30.1.2001, p. 4.